DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FINGER-MOUNTED ILLUMINATION METHOD, SYSTEM, AND DEVICES.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a switch disposed on a surface of the enclosure and adapted for opening an closing the connection between the power supply and the lighting element”. The phrase should read -- a switch disposed on a surface of the enclosure and adapted for opening and closing the connection between the power supply and the lighting element--. However, it is unclear if the switch in claim 16 is the same switch already recited in claim 7. For the purpose of examination, Examiner will interpret the switches to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 26  and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirey (US20070147025A1) in view of Shai (US20110007035A1)
Shirey discloses:
1. A finger-mounted illumination device, comprising: an enclosure (20) and an annular frame (fig 3); the annular frame having a pair of opposed elongated prongs, defining a diameter and extending in an arcuate manner from the enclosure (fig 3), and adapted to engage a human digit(fig 5, par 36), the enclosure including: a lighting element (1): a power supply (6) connected to the lighting element for energizing the lighting element, an on/off power switch (2, par 35).
Shirey does not appear to disclose that the prongs engage a human digit based on biased compression. 
However, in the same field, Shai discloses a finger-worn device that has prongs extending around a finger and securing the device to said finger.

    PNG
    media_image1.png
    234
    221
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, a person of ordinary skill in the art would have found biased prongs obvious to try as one of several well-known structures to secure rings to fingers with a reasonable expectation of success.

The combination of Shirey and Shai disclose:
2. The device of claim 1, wherein the power supply is a rechargeable battery (Shirey: par 37).

3. The device of claim 1, wherein the power supply is a single use battery (Shirey: par 37).

4. The device of claim 1 wherein the on/off power switch is responsive to an external user input for energizing the lighting element (Shirey: par 13).

5. The device of claim 1, wherein the enclosure and annular frame define a waterproof, sealed enclosure (Shirey: 12) and a surface responsive to high temperature sterilization (the surface would necessary ‘respond’ to high temperature sterilization).

6. The device of claim 1, wherein the enclosure and annular frame are formed from a cleanable material having a resistance to cleaning fluids and a waterproof seal around the enclosure for prevention of fluid infiltration (since water is a cleaning fluid, and the body and frame are waterproof, the body and annular frame are formed from a cleanable material having a resistance to cleaning fluids).

26. (New) The device of claim 1, wherein the pair of prongs are of equal length and extend equidistantly around a majority of the circumference of the annular frame (Shai: fig 1A at least).
28. (New) A finger-mounted, cleanable illumination device, comprising: an enclosure (11) and an annular frame (fig 3); the annular frame having a pair of opposed, elongated prongs defining a diameter and extending in an arcuate manner from the enclosure and adapted to engage a human digit (fig 2); the annular frame comprising cleanable material (par 14-15); the enclosure including: a lighting element (1); a power supply (6) connected to the lighting element for energizing the lighting element, an on/off power switch (2), the enclosure comprising cleanable material (par 14-15).
Sherey does not appear to disclose:
-elongated prongs adapted to engage a human digit based on biased compression, or
- the enclosure includes the switch power supply.
However, in the same field, Shai discloses a finger-worn device that has prongs extending around a finger and securing the device to said finger.

    PNG
    media_image1.png
    234
    221
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, a person of ordinary skill in the art would have found biased prongs obvious to try as one of several well-known structures to secure rings to fingers with a reasonable expectation of success.
Regarding the location of the switch and power supply, the particular placement of the power supply and switch is an obvious matter of design choice that would not have modified the operation of the device.

Claims 7-17, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirey (US20070147025A1) in view of Graber et al. (US20200178395A1).
Shirey discloses:
7. A finger-mounted, rechargeable, sterilizable illumination device, comprising: a body having an enclosure (20) and an annular frame (fig 3); the annular frame having one or more elongated prongs extending in an arcuate manner from the enclosure (fig 3), the prongs defining a diameter adapted to engage a human digit (fig 5, par 36), the enclosure including: a lighting element (1): a power supply (6) connected to the lighting element for energizing the lighting element, an on/off power switch (2, par 35) between the power supply and the lighting element (par 35); the power supply defined by a rechargeable storage element (par 37 – rechargeable battery).
	Shirey does not disclose:
an external conductor connected to the power supply for contact with an electrical source for recharging; and a waterproof seal between the lighting element, the external conductors and the enclosure.
In the same field Graber discloses a ring (110) and external conductors (124) used to couple the ring-shaped device 110 to a charging device to recharge a battery disposed within the ring-shaped device 110 (par 19).
Graber (par 36) and Shirey (par 14-15) both disclose that the device Is waterproof. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the seal between the lighting element, the external conductors and the enclosure is waterproof in order to prolong the life of the device. 
Examiner also notes that electron devices intended to be worn on the hand are well-known in the art to be waterproof and have some sort of IPXX rating. 

Regarding claim 8, modified Shirey does not disclose the enclosure includes a plurality of molded portions, at least one of the molded portions formed homogeneously with at least one of the prongs, further comprising: a fused seam between each molded portion of the plurality of molded portions for providing the waterproof seal.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use multiple molded portions with fused seams between each molded portion in order to improve water resistance.
Examiner notes that Graber teaches enclosure (equivalent to the frame 740) may be an overmold frame(par 68). Examiner also notes that molded silicone-based materials are often used for hand worn electronic devices.

Regarding claim 9, modified Shirey does not disclose at least one of the molded portions includes an aperture for the lighting element, further comprising a compression fit or sealed junction between the aperture and the lighting element. 
	However, Graber discloses opening in the overmolded frame for various components, (fig 1). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form aperatures in the molded enclosure in order to allow light to pass from the enclosure. Further, waterproofing any openings would have been obvious in order to improve water resistance. 

	Regarding claim 10, modified Shirey discloses:
10. The device of claim 7 wherein the annular frame is adapted for engagement with a charge module having one or more terminals, engagement with the charge module disposing the terminals on the charge module into alignment with the external conductors on the enclosure (Graber: par 45).
Examiner notes that at least two contacts are shown and that the charger would have at least two terminals to engage the charging contacts (124).
	Regarding claim 11, modified Shirey discloses:
11. The device of claim 7 wherein the annular frame defines a receptacle, the receptacle adapted to receive a charge module (Graber: par 45), further comprising: at least one terminal on the charge module, the terminal disposed for alignment with the external conductor when the shape engages the receptacle (Graber: par 45).

Modified Shirey does not teach the charge module having a shape corresponding to the receptacle. However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to shape the charger so that it was able to connect to the charging contacts (124).
	
	Regarding claim 12, modified Shirey does not disclose the charge module has a protrusion adjacent to the terminal, the protrusion adapted to engage the receptacle for aligning the terminal with the external conductor.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a protrusion to align the device and charger in order to facilitate easy charging of the device. Examiner notes that engagement portions on devices and their corresponding chargers are well known in the art.
	
	Regarding claim 13, modified Shirey discloses:
13. The device of claim 7 further comprising a charge module (Graber: par 45), the charge module defining the electrical source for recharging (Graber: par 45); a pair of terminals on the charge module (obvious because there are two contacts on the device, Graber, fig 1).
	Modified Shirey does not disclose:
a mating structure on the charge module and disposed adjacent to the external conductors, the pair of terminals each adapted for contacting a respective pair of external conductors on the enclosure upon alignment of the mating structure with the annular frame.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a mating structure to align the device and charger in order to facilitate easy charging of the device. Examiner notes that engagement portions on devices and their corresponding chargers are well known in the art.

Regarding claim 14, modified Shirey does not disclose the external conductor further comprises a biased contact, the biased contact adapted for receiving a terminal on a charge module, the biased contact imposing a resistive force against the terminal for maintain electrical continuity during recharging, wherein the biased contact has a waterproof seal with the enclosure.
However, POGO pins (biased contacts) are well-known in the art and would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to charge the device. Further, ensuring the water resistance of the conductors would have been obvious in order to ensure the water resistance of the device.

	Regarding claim 15, modified Shirey does not disclosethe external conductor further comprises a pair of spring biased contacts each adapted to engage a corresponding terminal on a charge module for completing a charging circuit with the rechargeable storage element, the terminals aligned with the contacts for spring loaded engagement upon a corresponding engagement of the charge module with the annular frame.
However, POGO pins (spring biased contacts) are well-known in the art and would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to charge the device. Further, ensuring the water resistance of the conductors would have been obvious in order to ensure the water resistance of the device.

16. The device of claim 7 further comprising a switch disposed on a surface of the enclosure and adapted for opening and an closing the connection between the power supply and the lighting element for completing a circuit for energizing the lighting element (see switch of claim 7).
Shirey does not appear to disclose:
 and a waterproof seal between an actuated portion of the switch and the electrical connection, the actuated portion responsive to external movement for opening and closing the connection.
Shirey does disclose “The switch, as well as the device, is preferably water proof” (par 12).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to make the switch water resistant by using an actuated portion to control the electrical connection, as is well-known in the art. 

Regarding claim 17, Shirey does not disclose a deformable panel defining the actuated portion of the switch; and an actuator responsive to movement of the deformable panel for opening and closing the connection.
Shirey teaches “an embedded and hidden pressure sensitive control switch is enclosed within the switch housing”. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a membrane switch because they are moisture resistant, have a low-profile and give tactile feedback.

Regarding claim 24, Shirey discloses:
24. A finger-mounted, rechargeable, sterilizable illumination device, comprising: a waterproof, sealed enclosure attached to an annular frame for engaging a digit (par 12, fig 5), the enclosure including: a lighting element; a power supply (battery) connected to the lighting element for energizing the lighting element, the power supply defined by a rechargeable storage element (par 37).
Shirey does not appear to teach an external conductor adapted to engage a spring loaded terminal for charging the rechargeable storage element, the external conductors having a spacing based on an alignment of the external conductors in a waterproof engagement with respective terminals on the charge module..
In the same field Graber discloses a ring (110) and external conductors (124) used to couple the ring-shaped device 110 to a charging device to recharge a battery disposed within the ring-shaped device 110 (par 19). Graber does not teach the conductors are spring-loaded, or that the external conductors have a spacing based on an alignment of the external conductors in a waterproof engagement with respective terminals on the charge module.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use external spring loaded conductors in order to charge the battery in the device. Examiner also notes that spring-loaded conductors are well-known in the art due to their high reliability and small space requirements. Furthermore, spacing the external conductors so that they align, in a waterproof manner, with the respective terminals on the charge module would have been obvious in order to deliver power to the ring’s power supply.

25. The device of claim 24 wherein the annular frame is adapted to engage a charge module for aligning the external conductor (Graber: par 33 – when the charging contacts are facing inward, the charge module would interface with the annular frame.

Regarding claim 27, modified Sherey does not appear to disclose:
27. (New) The device of claim 7 wherein the annular frame defines a receptacle, the receptacle adapted to receive a charge module having a shape corresponding to the receptacle, further comprising a plurality of the external conductors; and a spacing between the external conductors and the receptacle, the spacing based on an alignment of the external conductors with respective terminals on the charger module.
However, designing wearable devices so that they engage with their respective charging devices is well-known in the art.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form the charge module having a shape corresponding to the receptacle in order to easily align the device, charger, external conductors and terminals of the charger module.
Response to Arguments
Applicant failed to address the 112(b) rejection of claim 16. 
Applicant’s arguments with respect to claim(s) 1,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Shia clearly teaches the prongs of the ring secure the ring to the finger.
Regarding the arguments to claims 11 and 24, Examiner respectfully disagrees. The ‘charging contact assembly’ (124 and 306) of Graber teaches two terminal and an alignment portion (the vertical slot). Further, aligning the ‘charging contact assembly’ to the external charger and the external conductors was well-known in the art of rechargeable electronic wearable devices such as smart watches. Optimizing the spacing and alignment so that the electrical connection between the device and charging devices is easy to activate by a user was well-know and obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875